Citation Nr: 1704102	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  09-44 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, wherein the Veteran was denied service connection for diabetes mellitus.  

On June 24, 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been associated with the Veteran's electronic claims file.

The instant matter was first before the Board in September 2014, at which time the Board denied entitlement to service connection for diabetes mellitus.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court) and in April 2015, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision and remand the case, which was granted by the Court that same month.  The basis for the Joint Motion was that the Board had erred in failing to ensure compliance with 38 C.F.R. § 3.103(c)(2), which imposes, inter alia, two distinct duties on VA employees who conduct hearings in conjunction with a claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010) (holding that the Board hearing officer has the duty to explain fully the issues on appeal and to suggest the submission of evidence that may have been overlooked); 38 C.F.R. § 3.103(c)(2) (2016).  

In order to comply with the terms of the Joint Motion, the Board, in June 2015, remanded to issue of entitlement to service connection for diabetes mellitus with for the agency of original jurisdiction (AOJ) to contact the Veteran and his representative and ask that they provide any documents or statements that may support corroborate the Veteran's account of brown water service on Vietnam's inland waterways while serving aboard the USS Reaper.  Upon completion of the requested development, and after given the Veteran a sufficient time for response, the AOJ issued a supplemental statement of the case (SSOC) wherein in continued to denial the Veteran's claim of service connection for diabetes mellitus.  The case was thereafter returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is not shown to have had duty or visitation in the Republic of Vietnam during his period of active military service.

2.  The evidence fails to demonstrate actual exposure to herbicides in service.

3.  The Veteran does not have type II diabetes mellitus that is attributable to his active military service; his diabetes mellitus was not manifest to a compensable degree within one year of discharge from service.


CONCLUSION OF LAW

The Veteran does not have diabetes mellitus that is the result of disease or injury incurred in or aggravated by active military service; nor may it be presumed to have been incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that the VCAA applies in the instant case and that the requirements of the statutes and regulation have been met.  Specifically, VA provided pre-adjudication notice to the Veteran in an October 2005 letter.  The Veteran was provided with additional notice letters in March 2006 and July 2007, and the matter was readjudciated in February 2009.  Collectively, these letters informed the Veteran of the information and evidence needed to substantiate a claim for service connection, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, as well as general notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the instant case, the Veteran has not disputed the contents of the VCAA notice provided to him.  Upon review of the record, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied and that the Veteran had a meaningful opportunity to participate in the development of his service connection claim.  

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The relevant evidence obtained includes the Veteran's service treatment records (STRs), service personnel records, VA treatment records, and statements from the Veteran.  The RO also undertook necessary efforts to confirm the Veteran's alleged in-service exposure to herbicides.   Notably, the parties' Joint Motion included no reference to any error made regarding the development of the Veteran's service connection claim, nor did it reference any additional efforts that the Board and/or RO should have engaged in to attempt to confirm the Veteran's alleged in-service exposure to herbicides.  Moreover, the matter was remanded specifically for the AOJ to inform the Veteran that he should attempt to obtain from fellow service members with whom he served aboard the USS Reaper written statements to corroborate his assertions with regard to any brown water operations that he or the USS Reaper may have been involved in during his period of active service in Vietnam.  In a March 2016 letter, the Veteran was invited to submit additional evidence.  An informal conference then took place in August 2016, the report of which documents the Veteran's statement that he had been unable to contact any fellow crewman from his time aborad the USS Reaper.  Given that no additional information was provided or evidence was received after the matter was most recently remanded pursuant to the terms of the parties' Joint Motion, and because the Joint Motion did not raise any assertion of error with regard to the Board's previous finding that the duty to assist had been complied with, the Board is satisfied that no additional assistance in this regard is required.  

The Board has considered whether a VA examination was required in connection with the claims decided herein under the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  In accordance with those provisions, a medical opinion or examination is required if the information and evidence of record does not contain sufficiently competent medical evidence to decide the claim, but there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The evidence of record is such that the duty to obtain medical examinations was not triggered in this case.  As will be discussed in further detail below, there is no evidence that the Veteran served in-country in Vietnam or was otherwise exposed to an herbicide agent during service.  Further, none of the evidence of record has related the Veteran's diabetes mellitus to service.  The evidence also does not demonstrate the presence of diabetes mellitus or related symptomatology while in service.  Thus, the Board finds that there is no requirement to obtain a VA medical examination in connection with the Veteran's claim of service connection for diabetes mellitus, as there is no indication that this claimed disability may be associated with service.  See McLendon, 20 Vet. App. at 85-86; see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting appellant's argument that his "conclusory generalized statement that his service illness caused his present medical problems was enough to entitle him to a medical examination under the standard of [38 U.S.C.A. § 5103A(d)(2)(B).]").  The Board therefore finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  In addition, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Alternatively, the second and third elements of service connection may be established for certain chronic disease, to include arthritis, through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.  

In the instant case, it is not clear from the Veteran's medical records when he was first diagnosed as having diabetes.  VA records and private treatment records from March 2004 note the Veteran was a new patient and had a history of diabetes.  During his June 2014 hearing, the Veteran reported that he was diagnosed as having as having diabetes approximately 22 to 24 years prior (or at least 2 years after service).  The Veteran's STRs, however, are silent for complaints or treatment related to diabetes mellitus.  His May 1988 retirement examination report records that his endocrine system was clinically evaluated as normal and results of a urinalysis conducted at that time was also negative for sugar and the specific gravity as within normal limits.  Based on this evidence, there is no indication that type II diabetes mellitus manifested to a compensable degree within one year of the Veteran's separation from military service in 1988.  Accordingly, the one-year presumption for diabetes mellitus under 38 C.F.R. §§ 3.307 and 3.309 is not helpful, nor are the provisions of 38 C.F.R. § 3.303 (b) pertaining to chronicity or continuity of symptomatology.  Service connection is therefore not warranted for type II diabetes mellitus on a presumptive basis for chronic diseases.  See 38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).

The law further provides that there are certain diseases, such as type II diabetes mellitus and ischemic heart disease (including coronary artery disease), that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e).  If it is shown that during active military, naval, or air service, a veteran served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, exposure to an herbicide agent will be presumed, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  

As noted above, the Veteran has been diagnosed as having diabetes mellitus.  Here, the Veteran has alleged his belief that his diabetes mellitus is the result of his exposure to the herbicide Agent Orange while serving in Vietnam aborad the USS Reaper.  Regarding his specific assertion of exposure to Agent Orange, in an August 2009 statement, the Veteran reported that he arrived in the vicinity of Vietnam aboard the USS Reaper in March 1968.  He stated that the USS Reaper operated with the Riverine Force at the mouth of the Saigon River for approximately three months before proceeding to the port of Vung Tau.  The Veteran stated that the mission he was involved in was to take over chasing sampans and other small boats heading out of the river and to board suspicious sampans and boats to perform inspection and detain suspected Viet Cong.  He further reported performing rescue and recovering operations in the vicinity of the Saigon River and Vung Tau.  The Veteran stated that on one occasion he was allowed to stay overnight in one of the barracks at Vung Tau.

As the outset, the Board notes that there is no question as to whether the Veteran the Veteran served aboard the USS Reaper in the vicinity of Vietnam.  Here, the Veteran's service personnel records show that he was assigned to the USS Reaper from December 1967 to December 1968 and that his military occupational specialty was that of a storekeeper.  According to the history of the USS Reaper, as taken from the Dictionary of American Naval Fighting Ships, the USS Reaper deployed to the western Pacific in April l968, where "she patrolled off Vietnam and visited Chinhae, Korea; and Sattahip [sic; Settahip], Thailand, arriving Long Beach 3 December."  See Dictionary of American Naval Fighting Ships, located at https://www.history.navy.mil/research/histories/ship-histories/danfs/r/reaper-iii.html.  

However, to be presumed to have been exposed to an herbicide agent, a claimant must have had service in the Republic of Vietnam.  For purposes of this presumption, "[s]ervice in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA has also extended the presumption of herbicide exposure based on service "in the Republic of Vietnam" to include those Navy veterans who served on specific "blue water" vessels known to have conducted "brown water."  If a veteran's service aboard one of these ships can be confirmed through military records during the time frames specified, then exposure to herbicide agents can be presumed without further development.  However, "[s]ervice aboard a ship that anchored in a deep-water costal harbor, such as Da Nang, Vung Tau, Qui Nhon, Ganh Rai Bay, or Cam Ranh Bay, along the [Republic of Vietnam] coast does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicides, unless the evidence of record confirms the Veteran went ashore during anchorage."  VA Adjudication Procedures Manual "Live Manual" (M21-1) part IV, subpt. ii, ch. 2, sec.C.3.m.Notes.  

Turning first to the Veteran's account of having gone ashore in Vietnam, the Board notes that when asked by his representative during his June 2014 Board hearing whether he had served in-country in Vietnam, the Veteran answered by stating "No."  His representative then restated his question asking him whether he was stationed in Vietnam.  Again, the Veteran answered "No."  It is unclear to the Board why, had the Veteran indeed stepped foot on the landmass of Vietnam as alleged in his August 2009 statement, the Veteran would provide contradictory statements during his Board hearing.  Moreover, the Board notes that the AOJ attempted to confirm the Veteran's reported exposure to herbicides agents with the U. S. Army and Joint Services Records Research Center (JSRCC) (formerly the U.S. Armed Service Center for Research of Unit Records (USASCRUR)).  The JSRRC/USASCRUR responded in June 2009, stating that the deck logs for the USS Reaper for the researched time period showed that from August 21 through September 30, 1968, the USS Reaper conducted coastal surveillance operations in support of Operation Market Time in the coastal waters of the Republic of Vietnam in Market Time Are 3 and was continuously underway except for anchoring briefly in Qui Nhon Harbor on August 22, September 16, and September 22, 1968.  The response stated that deck logs did not reveal that the USS Reaper anchored or moored in any other port in the Republic of Vietnam in that she operated in any rivers in the Republic of Vietnam or that personnel went ashore.  

Given this evidence, which does not support the Veteran's assertion that he spent a night in at barracks at Vung Tau and in light of the contradictory testimony given during his Board hearing, the Board finds that the Veteran's lay statements that he did in fact step foot on the landmass of Vietnam are not sufficiently credible to establish that the Veteran had service in the Republic of Vietnam.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (concluding that in weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).

Furthermore, there is no indication that the USS Reaper, a "blue water" ship, conducted "brown water" operations during the Vietnam war, as that ship does not appear on the VA Compensation Service's list of Navy and Coast Guard Ships associated with service in Vietnam and exposure to herbicide agents.  Indeed, as noted by JSRRC/USASCRUR, deck logs did not reveal that the USS Reaper operated in any rivers in the Republic of Vietnam.  Based on this evidence, the Veteran's service aboard USS Reaper does not equate to service "in" the Republic of Vietnam for purposes of the presumption of exposure to an herbicide agent during service.  There is, thus, no presumption of herbicide exposure and the Veteran is not entitled to presumptive service connection for prostate cancer on the basis of herbicide exposure in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.

Although the provisions of 38 C.F.R. §§ 3.307 (a)(6) and 3.309 are not for application, the Veteran is not precluded from presenting evidence that his diabetes is related to service, to include as due to or the result of actual, as opposed to presumed, herbicide exposure.  See Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  The Veteran, however, has submitted no evidence suggesting that he was in fact exposed to herbicides in service.  In view of the evidence, only a current disability of diabetes mellitus is shown.  An in-service event, injury, or disease, including exposure to herbicides has not been shown.  Additionally, medical nexus evidence linking the current disability to military service is not shown.  Consequently, service connection is not warranted for type II diabetes mellitus on a direct basis, including as a result of exposure to herbicides, as two crucial elements of service connection have not been shown.  







ORDER

Entitlement to service connection for type II diabetes mellitus is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


